Title: To Benjamin Franklin from Henry Laurens, 7 April 1782
From: Laurens, Henry
To: Franklin, Benjamin


Dear Sir,
London 7th April 1782.
Richard Oswald Esq. who will do me the honour of delivering this, is a Gentleman of the strictest candour and integrity, I dare give such assurance from an experience little short of thirty Years and to add, You will be perfectly safe in conversing freely with him on the business which he will introduce; a Business which Mr. Oswald has disinterestedly engaged in from motives of benevolence, and from the choice of the Man a persuasion follows that the Electors mean to be in earnest. Some people in this Country, who have too long indulg’d themselves in abusing every thing American, have been pleas’d to circulate an opinion that Doctor Franklin is a very Cunning Man, in answer to which I have remark’d to Mr: Oswald, “Doctor Franklin knows very well how to manage a Cunning Man, but when the Doctor converses or treats with a Man of Candour there’s no Man more Candid than himself, I dont know whether you will ultimately agree in political Sketches but I am sure as Gentlemen, you will part very well pleas’d with each other.”
Should you Sir, think it proper to communicate to me your sentiments and advice on our Affairs, the more amply, the more acceptable and probably the more serviceable, Mr. Oswald will take charge of your dispatches and afford a secure means of conveyance. To this Gentleman I refer you for general Information of a Journey which I am immediately to make partly in his Company, at Ostend to file off for the Hague; I feel a willingness, infirm as I am, to attempt doing as much good as can be expected from, such, a Prisoner upon Parole. As General Burgoyne is certainly Exchanged, a circumstance by the bye which possibly might have embarrassed us had your late proposition been accepted, may I presume at my return to offer another Lieutenant General now in England a Prisoner upon Parol, in Exchange, or what shall I offer in Exchange for myself, a thing in my own estimation of no great Value?
I have the honor to be with great Respect and permit me to add, great Reverence sir Your faithful fellow Labourer and Obedient servant
Henry Laurens
His Excellency Benjamin Franklin Esquire Passy
